Petition for Writ of Mandamus Denied and Memorandum Opinion filed
August 2, 2018.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-18-00572-CV



              IN RE BRUCE HIRAN AND HUNG N. YI, Relators


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               151st District Court
                              Harris County, Texas
                        Trial Court Cause No. 2017-06257

                         MEMORANDUM OPINION

      On July 13, 2018, relators Bruce Hiran and Hung N. Yi filed a petition for
writ of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West Supp.
2017); see also Tex. R. App. P. 52. In the petition, relators ask this court to compel
the Honorable Mike Engelhart, presiding judge of the 151st District Court of Harris
County, to vacate his: (1) November 21, 2017 order setting aside the default
judgment in favor of relators and against Long Beach Mortgage Company; (2) May
23, 2018 order denying relators’ leave to file a second amended petition, and (3)
May 23, 2018 order denying relators’ motion for summary judgment. Relators also
filed a motion for stay with this court. See Tex. R. App. P. 52.10(a).

      With certain exceptions, to obtain mandamus relief, a relator must show both
that the trial court clearly abused its discretion and that the relator has no adequate
remedy by appeal. In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex.
2004) (orig. proceeding). One exception provides that when an order is void, the
relator need not show the lack of an adequate appellate remedy, and mandamus relief
is appropriate. In re Vaishangi, Inc., 442 S.W.3d 256, 261 (Tex. 2014) (orig.
proceeding).

      Relators have not shown that they are entitled to mandamus relief. We
therefore deny relators’ petition for writ of mandamus and motion for stay.




                                        PER CURIAM

Panel consists of Chief Justice Frost and Justices Boyce and Jewell.




                                          2